         Case
          Case1:21-cr-00133-VM
               1:21-cr-00133-VM Document
                                 Document100-2 Filed07/27/21
                                          101 Filed  07/26/21 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               7/27/2021
                                                                               7/27/2021
 UNITED STATES OF AMERICA,

                v.                                             >352326('@ORDER

 JAIME SANTILLANO,                                                S1 21 Cr. 133 (VM)

                           Defendant.


        WHEREAS, with the defendant’s consent, his guilty plea allocution was made before

United States Magistrate Judge Gabriel W. Gorenstein on July 12, 2021;

        WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court;

        WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


SO ORDERED:

Dated: New York, New York
             27
       July _____, 2021
